                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JESSE LEE FARMER, JR., ADC #166000                                                  PLAINTIFF

v.                               Case No. 4:20-cv-00209-KGB

JAMES FLOWERS and JOHN DOE, Captain,
Wrightsville Unit, Arkansas Department of Correction                            DEFENDANTS

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray on June 1, 2021 (Dkt. No. 11). Judge Ray recommends that plaintiff Jesse

Lee Farmer, Jr.’s, complaint be dismissed without prejudice. No objections have been filed, and

the deadline for filing objections has since passed. After careful consideration, the Court adopts

the Recommended Disposition in its entirety as this Court’s findings of fact and conclusions of

law. The Court dismisses without prejudice Mr. Farmer’s amended complaint (Dkt. No. 6). The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the

Order and Judgment entered in this case would not be taken in good faith.

       It is so ordered this 29th day of June, 2021.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
